

Exhibit 10.9.1


AMENDMENT TO LEASE


This Amendment to Lease (this “Amendment”) is entered into as of January 30,
2018, by and between LCP Oregon Holdings, LLC, Delaware limited liability
company (“Lessor”), and Zenith Energy Terminals Holdings LLC f/k/a Arc Terminals
Holdings LLC, a Delaware limited liability company (“Lessee” and, together with
Lessor, the “Parties”).


WHEREAS, the Parties entered into that certain Lease, dated January 21, 2014
(the “Lease”); and


WHEREAS, the Parties desire to amend the Lease in accordance with the terms and
conditions of this Amendment.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:


1.    Defined Terms. All capitalized terms used but not defined herein have the
meanings ascribed to them in the Lease.


2.    Amendment to Section 25.5(a) of the Lease. The phrase in the first
sentence of Section 25.5(a) that reads “the fifth (5th) anniversary of the first
day of the month following the month in which the Effective Date occurs” is
hereby deleted and replaced in its entirety with “August 1, 2019.”


3.    Miscellaneous.


(a)Except as otherwise expressly provided in this Amendment, the Lease will
remain in full force and effect in accordance with its terms.
(b)This Amendment shall be binding upon, inure to the benefit of and be
enforceable by the Parties and their successors and assigns. No other person
shall be entitled to claim any right or benefit hereunder, including the status
of a third-party beneficiary of this Amendment.
(c)Except as expressly set forth herein, there are no agreements or
understandings, written or oral, among the Parties relating to this Amendment
that are not fully and completely set forth herein or therein.
(d)This Amendment may be executed in any number of counterparts and by different
parties to this Amendment on separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile or e-mail transmission shall be deemed to be an original signature
hereto.
[Signature page follows.]






KCP-8328768-2

--------------------------------------------------------------------------------




Exhibit 10.9.1


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.




LESSOR


LCP Oregon Holdings, LLC,
a Delaware limited liability company






By: /s/ Richard C. Kreul            
Name: Richard C. Kreul
Title:    President




LESSEE

Zenith Energy Terminals Holdings LLC,
a Delaware limited liability company






By: /s/ Jeff Armstrong                
Name: Jeff Armstrong
Title: CEO




[Amendment to Lease]